11 U.S. 107
7 Cranch 107
3 L.Ed. 284
HAWTHORNE, CLAIMANT OF THE BRIG CLARISSA CLAIBORNEv.THE UNITED STATES.
February 20, 1812

1
Present All the Judges.


2
THIS was an appeal from the sentence of the District Court, at New Orleans, condemning the Brig Clarissa Claiborne, for violating a law of the United States.


3
HARE, Moved for a certiorari upon a suggestion of diminution of the record, in not sending up the depositions of the witnesseses.


4
MARSHALL, Ch. J.


5
What prevents you from producing the witnesses here, or taking their depositions de novo.


6
HARE, Suggested a doubt, whether cases for violation of the Embargo, are cases of admiralty, or of prize jurisdiction.


7
However, on a subsequent day he moved for, and obtained a commission to take the depositions of wtnesses at New Orleans, to be used on the trial in this Court, at the next term.


8
A like commission was granted in the case of Williams and Armroyd, at this term.